Citation Nr: 1219544	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-36 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for hypertension and erectile dysfunction, both to include as secondary to service-connected diabetes mellitus.  

These matters were before the Board in April 2009 and October 2010 and were remanded on each occasion for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for, among other disabilities, diabetes mellitus, type II, evaluated as 40 percent disabling.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has hypertension or erectile dysfunction that is related to service, or that is etiologically related to, or chronically aggravated by, his service-connected diabetes mellitus.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service; may not be presumed to have been so incurred or aggravated; nor is it proximately due to, the result of, or chronically aggravated by, service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2011).

2.  Erectile dysfunction was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or chronically aggravated by, service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated August 2006, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection on both a direct and secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, Social Security Administration records, VA examination reports, and the Veteran's testimony at a hearing before the undersigned.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has been examined on several occasions and opinions have been provided regarding the etiology of the Veteran's hypertension and erectile dysfunction.  The opinions were rendered by medical professionals following a review of the claims folder and the medical records.  The examiners laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection is in effect for diabetes mellitus, type II, evaluated as 40 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; peripheral neuropathy of the right upper extremity, evaluated as noncompensable; and for peripheral neuropathy of the left lower extremity, evaluated as noncompensable.  The combined schedular evaluation is 60 percent.

The Veteran asserts service connection is warranted for hypertension and erectile dysfunction.  He claims a VA doctor told him that erectile dysfunction was caused by his service-connected diabetes mellitus.  He also argues that, while hypertension was diagnosed in 1986, the dosage of medication he takes for it increased after he developed diabetes.

The evidence supporting the Veteran's claim includes the service treatment records, some of the medical findings of record, and his testimony at a hearing before the undersigned.  The service treatment records reveal that his blood pressure was 140/90 in October 1973.  He had a history of nausea, vomiting and diarrhea for 12 hours.  The impression was viral gastroenteritis.

VA outpatient treatment records show the Veteran was seen for unrelated complaints on May 9, 1987.  His blood pressure was 152/112.  Later that month, his blood pressure was 200/116, and the diagnosis was hypertension.

On VA genitourinary examination in November 2006, the Veteran related he started to have difficulty achieving erections in 2003, and it progressed to the point he was not able to do so at all.  The diagnosis was erectile dysfunction.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings.

With the exception of the October 1973 blood pressure reading noted above, the Veteran's blood pressure was within normal limits on all other occasions on which it was taken in service.  The Veteran specifically denied a history of high blood pressure on a report of medical history in May 1975 at the time of examination for separation for service.  The Veteran's heart and vascular system were clinically evaluated as normal on the separation examination in May 1975, and his blood pressure was 140/80.

The Veteran was afforded a VA genitourinary examination in November 2006.  He reported his erectile dysfunction had its onset in 2003.  He also noted he had had hypertension since 1986.  It was also stated he was obese.  The diagnosis was erectile dysfunction.  The examiner indicated the VA records were reviewed.  He concluded that erectile dysfunction was not caused by or a result of diabetes.  He asserted there were no residuals of complications of diabetes.  He noted the Veteran had risk factors of obesity, aging, a prostate condition and hypertension.  

The Veteran was examined by the VA to ascertain the etiology of his hypertension in June 2009.  The Veteran related he hurt his knee in 1986, received treatment from the VA and was told he had hypertension.  He was placed on medication.  He added he was diagnosed with diabetes mellitus in 1994 or 1995, and that he started noticing problems with erectile dysfunction about 1996 or 1997.  The diagnosis was hypertension with fair control on medication.  The examiner opined the Veteran's hypertension was not caused by or a result of his service-connected diabetes mellitus.  She explained that hypertension pre-dated the onset of hypertension by about nine or ten years and therefore could not be caused by his diabetes mellitus.  

The Veteran was afforded a VA genitourinary examination in November 2010.  He related his problem with erectile dysfunction began around 1997 when he noted difficulty with softening of erections.  He asserted he does not have a full erection.  The diagnosis was erectile dysfunction complaint, with normal testosterone level.

On VA examination for hypertension in November 2010, the Veteran stated it had its onset in the 1980's.  Following an examination, the diagnosis was essential hypertension, with current readings showing it is controlled on medication.  

The examiner who conducted both of the November 2010 examinations stated she reviewed the claims folder.  She concluded the Veteran's hypertension and claimed erectile dysfunction were not caused by, a result of or related to any incident in service.  She added that neither hypertension nor erectile dysfunction was aggravated beyond normal progression by the Veteran's service-connected diabetes mellitus.  She noted that the Veteran's service treatment records show his blood pressure readings were all within normal limits, except for a marginally elevated reading in October 1973.  She attributed that finding to the fact the Veteran had an acute illness at that time.  She pointed out that his blood pressures for the next two years in service were in the normal range.  The examiner also observed there were no records demonstrating a diagnosis of hypertension or erectile dysfunction during service or within one year thereafter.  She related the medical records showed the Veteran had significant non-compliance with diabetes mellitus, hypertension and hyperlipidemia treatments.  Given the evidence of record, the examiner found that there was no evidence of significant, accelerated progression of his incomplete erectile dysfunction beyond normal progression by his diabetes mellitus.  

The only evidence supporting the Veteran's claim consists of his statements.  The Board acknowledges he claims a VA physician informed him erectile dysfunction was caused by diabetes.  He has not provided any corroboration for this.  In contrast, the opinion of the VA examiner establishes that hypertension and erectile dysfunction were not present in service, and were not caused or aggravated by the Veteran's service-connected diabetes mellitus.  In this regard, the record demonstrates these disabilities had their onset many years after service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the mere fact that hypertension and erectile dysfunction were first documented many years after service is not dispositive, it is crucial evidence and, combined with the record showing normal evaluations on separation from service, may be considered in adjudicating his claim.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

The Board also acknowledges the Veteran's assertions that hypertension and erectile dysfunction are related to service, or proximately due to or aggravated by his service-connected diabetes mellitus.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact that he has symptoms of these disorders, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of hypertension and erectile dysfunction.  Accordingly, the Board finds the preponderance of the evidence is against service connection for hypertension and erectile dysfunction, to include as due to the Veteran's service-connected diabetes mellitus.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


